Citation Nr: 0413052	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-21 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for the residuals of 
multiple cerebrovascular accidents, to include as secondary 
to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel
INTRODUCTION

The veteran had a period of active service from March 1969 to 
November 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

The record reflects that the veteran did not attend a hearing 
with a Decision Review Officer scheduled for January 2003 and 
did not provide an explanation as to good cause or request 
that the RO postpone or reschedule this hearing.  As such, 
the Board may continue with a decision at this time.  See 
38 C.F.R. §§ 20.702(d), (e) 20.704(d), (e) (2003).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  While in active service, the veteran served on a deep-
water vessel in the waters off the shores of Vietnam, but 
there is no evidence that his duties required him to actually 
be present within the boundaries of the Republic of Vietnam 
during that time.

3.  Currently-diagnosed type II diabetes mellitus, coronary 
artery disease, and the residuals of multiple cerebrovascular 
accidents were not documented during active service and not 
until more than one year thereafter, and are not 
etiologically related to active service, to include herbicide 
exposure.




CONCLUSION OF LAW

Diabetes mellitus, coronary artery disease, and the residuals 
of multiple cerebrovascular accidents were not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  The United States Court of Appeals for 
Veterans Claims (Court) has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction (RO).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  The Court also discussed four notice 
elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide; 
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA, such that the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

After the veteran filed his claims for service connection in 
May 2002, the RO sent a VCAA letter to him in June 2002.  
This letter advised the veteran of the VCAA's duties to 
notify and assist him in substantiating his claims, and also 
advised him of the delegation of responsibility between VA 
and the veteran in obtaining information and evidence in 
support of his claims.

The June 2002 letter told the veteran that in order to 
establish entitlement to service connection for each of his 
claimed disorders, the evidence must show three things: (1) 
an injury in service or a disease that began in or was made 
worse during service, or an event in service causing injury 
or disease; (2) a current physical or mental disability; and 
(3) a relationship between the current disability and the 
injury or disease in service.  As to element (1), the RO 
further informed the veteran that some disorders, even though 
not explicitly shown in service, may be determined to have 
been incurred in service, namely certain presumptive 
conditions, including those applicable in cases of veterans 
with Vietnam service.  In conjunction with each of the three 
elements, the RO provided additional information concerning 
the type of evidence that was required to support each 
element, what steps it would take to obtain this evidence, 
and what evidence the veteran should provide.   

In the June 2002 communication, the RO also advised the 
veteran that VA must make reasonable efforts to help him get 
evidence necessary to support his claims, and that the RO 
would help him get such documents as medical records, 
employment records or records from other Federal agencies.  
The RO advised that the veteran must provide enough 
information about these records so that it would be able to 
request them from the person or agency who has the records.  
The RO notified the veteran that it was still his 
responsibility, however, to support his claims with 
appropriate evidence.  The RO further indicated that it would 
assist the veteran by providing a medical examination or 
getting a medical opinion, if it decided that such 
information was necessary to make a decision on his claims.  

The RO also told the veteran in June 2002 that it needed 
certain information or evidence from him, namely information 
for any person or agency holding records that might support 
his claims.  For medical records, the veteran was advised to 
provide contact information, the dates of treatment, and 
release forms in the case of any private facilities.  The RO 
additionally advised the veteran that he needed to provide 
evidence that would show that he was on shore or aboard ship 
in the waters off Vietnam during his active service, and the 
RO specified that it needed evidence that the veteran was 
actually on shore in Vietnam.  

To help with his claims, the June 2002 letter informed the 
veteran that he should tell the RO about any additional 
information or evidence that he wanted the RO to obtain for 
him, to provide copies of any active duty or reserve records 
(including medical records) he had in his possession, and to 
forward any copies of private medical treatment records in 
his possession.  The RO also told him that it had already 
requested certain evidence in support of his claims, listed 
as his service medical records, as well as records from a 
private physician, W. Rathur, M.D., identified by the veteran 
on his May 2002 claim form. 

The RO then denied service connection for all three claims in 
an August 2002 rating decision.  This decision listed all 
evidence considered in support of the claims, including the 
veteran's service medical records and several private 
treatment reports.  The RO told the veteran that there was 
sufficient evidence of record to show that he currently had 
all three claimed conditions.  The RO further noted, however, 
that there was no evidence to show that these conditions were 
incurred in service.  The rating decision also advised that a 
presumption of service connection based on exposure to 
herbicides was available to certain Vietnam era veterans 
diagnosed with type II (adult onset) diabetes mellitus.  The 
veteran was told, however, that he did not have appropriate 
Vietnam service so as to qualify for this presumption because 
although he was shown to have been aboard a ship in Vietnam 
waters during active service, there was no evidence to show 
that he served on shore in Vietnam, a required factor.  The 
rating decision also held that there was no other evidence to 
show that the veteran was exposed to herbicides during active 
service, or that any of his three current disorders were 
otherwise related to active service.      

Then, in a statement of the case issued in January 2003, the 
RO again informed the veteran of the information and evidence 
needed to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 
5103.  The RO informed the veteran of the reasons for which 
his claims were denied, the evidence it considered in denying 
these claims, and the evidence the veteran still needed to 
submit in order to substantiate his claims.  The RO also 
provided the text of several VA regulations pertinent to 
these claims, including: 38 C.F.R. § 3.102 (reasonable 
doubt); 38 C.F.R. § 3.2600 (review of benefit claims 
decisions); 38 C.F.R. § 3.307 (addressing presumptive 
conditions); 38 C.F.R. § 3.309(e) (specific diseases subject 
to presumptive service connection); and 38 C.F.R. § 3.313 
(for claims based on service in Vietnam).  38 C.F.R. Part 3 
(2003).  Finally, in a February 2004 letter, the RO informed 
the veteran that his claims were ready for transfer to the 
Board for evaluation.  This letter also advised the veteran 
of how he could then submit additional evidence to the Board.

The above shows that, throughout the appeal, the veteran was 
notified as to the legal criteria governing his claims, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records 
and/or obtain a new examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claims.  

Furthermore, because the VCAA notice in this case was 
provided to the veteran prior to the initial RO 
determination, the timing of the notice also complies with 
the express requirements of the law as found by the Court in 
Pelegrini.  

VA also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The claims file contains 
the veteran's available service medical records, as well as 
all treatment records identified by the veteran as pertinent 
to this appeal; notably, he has identified only certain 
private treatment records, and these records are contained in 
the claims file.  Furthermore, the veteran has not identified 
any additionally available evidence for consideration in this 
appeal.  

The Board notes that in July 2002, the National Personnel 
Records Center (NPRC) advised that it had forwarded all 
service medical records in its possession pertaining to the 
veteran.  These records solely consist of the veteran's 
February 1969 report of medical history and report of medical 
examination, concerning his entry into active service.  The 
Board recognizes that in this situation, VA is under 
heightened obligations to search for these records, to advise 
the veteran as to other evidence that may be submitted, and 
to provide a detailed explanation as to the final disposition 
of the veteran's claims.  See Cuevas v. Principi, 3 Vet. App. 
543, 548 (1992); Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992); 
Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  In this 
case, however, the NPRC already advised that it had 
transmitted all of the veteran's available service medical 
records.  Further, the veteran was informed by the RO in June 
2002 as to all types of information and evidence that he 
could submit in support of his claims, and was notified that 
he should identify and/or provide all records concerning 
treatment for his claimed conditions, including any copies of 
service medical records in his possession.  In response, the 
veteran only identified current treatment records dated from 
February 1999 forward, almost 30 years after his completion 
of active service, and he has not indicated that there are 
outstanding service medical or other records that show the 
existence of or treatment for his claimed conditions either 
in service or in the immediately following years.

The Board also recognizes that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion "when such is necessary" to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i) (2003) (emphasis added).  In this 
case, VA examinations were not provided for the three claims 
decided herein.  The Board finds, however, that VA 
examinations are not necessary at this time.  The record 
contains current private treatment records which adequately 
demonstrate that the veteran currently has all three of the 
disorders claimed herein, so that VA examination in order to 
determine current disability is not necessary.  Further, as 
already noted, there is no documentation as to a chronicity 
of complaints, manifested symptomatology or treatment 
attributable to the veteran's claimed disorders either during 
service or shortly thereafter.  Nor is there any evidence 
suggesting a causal connection between his initial post-
service diagnoses and his period of active service.  As such, 
any VA medical opinion procured as to that issue would 
necessarily be speculative, based entirely on the veteran's 
own history of symptoms.  See 38 C.F.R. § 3.159(c)(4) (2003).

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran, and that the record is now 
ready for appellate review. 
 
Applicable Law

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in active service 
or, if preexisting such service, was aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  

The veteran is a Vietnam era veteran, and so in addition to 
the above considerations, the RO has also evaluated his 
claims for service connection as secondary to herbicide 
exposure.  On December 27, 2001, the Veterans Education and 
Benefits Expansion Act of 2001 became law.  See Pub. L. No. 
107-103, 115 Stat. 976 (2001).  This law made substantive 
changes to 38 U.S.C.A. § 1116 (West 2002) pertaining to the 
presumption of service connection for diseases associated 
with exposure to certain herbicide agents.  Effective January 
1, 2002, a veteran who, during active military, naval or air 
service, served in the Republic of Vietnam during the period 
beginning in January 1962 and ending in May 1975, is presumed 
to have been exposed to herbicide agents.  See 38 C.F.R. §§ 
3.307, 3.309 (2003).  

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6) 
(2003).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.313(a) (2003).  VA's 
General Counsel states that the regulatory definition (which 
permits certain personnel not actually stationed within the 
borders of the Republic of Vietnam to be considered to have 
served in Vietnam) requires that an individual must actually 
have been physically present within the boundaries of the 
Republic.  See VAOPGCPREC 27-97 (1997), published at 62 Fed. 
Reg. 63,603-63,604 (December 1, 1997).  Specifically, VA's 
General Counsel opines that in order to establish qualifying 
"service in Vietnam," a veteran must demonstrate actual 
duty or visitation in the Republic of Vietnam.  Service on a 
deep-water naval vessel in waters off of the shore of the 
Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term 
"Vietnam era" means the period beginning on February 28, 
1961, and ending on May 7, 1975, in the case of a veteran who 
served in the Republic of Vietnam during that period).  Id.  
Similarly, in another precedent opinion, VA's General Counsel 
holds that the term "service in Vietnam" does not include 
the service of a Vietnam era veteran whose only contact with 
Vietnam was via flying high-altitude missions in Vietnamese 
airspace.  See VAOPGCPREC 7-93 (1993), published at 59 Fed. 
Reg. 4,752 (February 1, 1994).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 (West 2002) and 38 C.F.R. § 3.307(d) (2003) 
are also satisfied: chloracne or other acneform diseases 
consistent with chloracne, type II diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2003).  Further, the 
diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

VA's Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-41,449 and 61 Fed. Reg. 57,586-
57,587 and 57,589 (1996); Notice, 64 Fed. Reg. 59,232-59,243 
(1999); Notice, 67 Fed. Reg. 42,600-42,608 (2002).

Notwithstanding the foregoing presumptive provisions arising 
out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984) and the Agent Orange Act of 1991, 
Pub. Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
additionally determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  

Analysis

The veteran claims entitlement to service connection for type 
II diabetes mellitus, coronary artery disease, and the 
residuals of multiple cerebrovascular accidents.  

The veteran's available service medical records consist of a 
February 1969 report of medical history and a companion 
report of medical examination.  There is no mention on either 
of these documents of a history of or clinical findings 
concerning type II diabetes mellitus, coronary artery 
disease, or the residuals of multiple cerebrovascular 
accidents.  These documents do record that a urinalysis test 
was negative for sugar, and that the veteran's blood pressure 
at the time was 106/70.  In any event, the veteran does not 
aver that manifestations of diabetes mellitus, coronary 
artery disease, or a cerebrovascular accident were first 
shown during active service.

The veteran also does not maintain that he received treatment 
for any of these disorders in the years immediately following 
active service.  Rather, in support of his claims, the 
veteran identified and provided reports from several current 
private medical treatment providers.  The current private 
treatment reports are dated from approximately February 1999 
through May 2002, and contain information concerning the 
diagnosis and treatment of type II diabetes mellitus, 
coronary artery disease, and the residuals of multiple 
cerebrovascular accidents.  These reports do not relate any 
of these disorders to the veteran's period of active service, 
to include to herbicide exposure.  The reports do note that 
the veteran apparently first received treatment for his 
coronary artery disease via stent placement in 1995, and that 
he has a long-standing history of poorly controlled diabetes.

As to entitlement to service connection for all three 
disorders under "regular" VA service connection principles, 
the Board holds that the same is not warranted based upon the 
evidence of record.  The veteran is currently diagnosed with 
all three conditions, but, as set out above, there is no 
evidence to demonstrate that any of these disorders developed 
during his period of active service, or within the available 
presumptive periods for chronic disease after his completion 
of active service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  
Instead, the competent medical evidence of record suggests 
that these three disorders first presented in the mid to 
late-1990's, more than two decades after the veteran's 
completion of active service.  Moreover, there is no 
competent evidence of record that purports to relate the 
veteran's current diagnoses to service.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

As to whether any of these three claimed disorders may be 
granted as secondary to herbicide exposure, the Board finds 
that service connection under this theory of entitlement is 
also not warranted.  In that regard the Board first notes 
that type II diabetes mellitus is the only one of the 
veteran's three claimed disorders that is included in the 
list of diseases subject to presumptive service connection as 
associated with exposure to herbicide agents.  See 
38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  Again, the 
Secretary of VA states that there is no positive association 
between herbicide exposure and any condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42,600-42,608 (2002).  

The Board continues to emphasize that, in order for the 
veteran to be entitled to presumptive service connection for 
his currently diagnosed type II diabetes mellitus as a result 
of herbicide exposure, there must be credible evidence of 
this exposure.  Unfortunately, the evidence of record does 
not show that he had qualifying Vietnam service - such that 
under the requirements of VA law, he would be deemed to have 
been placed in a position to be exposed to herbicide agents 
in the first place.  In August 2002, the National Personnel 
Records Center (NPRC) confirmed that during the veteran's 
active service, the ship he served on was based in the 
official waters of the Republic of Vietnam from July 23, 
1969, to August 3, 1969, from October 31, 1969, to November 
2, 1969, and for one day in December 1969.  The NPRC added, 
however, that, it was unable to determine whether the veteran 
had in-country service within the Republic of Vietnam.  
Accordingly, the RO asked the veteran on several occasions to 
provide information or evidence to substantiate his physical 
presence in Vietnam during active service.  The veteran's 
response was to forward copies of envelopes from letters sent 
back and forth between the veteran and his girlfriend (now 
wife) during his active service, received by the RO in 
September 2002.  These copies contain reference to the name 
of the veteran's ship, but do not otherwise suggest or 
confirm that he was ever present within the boundaries of 
Vietnam.  Moreover, there is nothing noted on his DD-214 
report of separation from active service to indicate that he 
was ever stationed or physically present in-country.  Thus, 
although type II diabetes mellitus is a presumptive disease 
in herbicide-exposed veterans, there is no credible evidence 
showing the type of service needed to warrant service 
connection for this disease on a presumptive basis pursuant 
to 38 U.S.C.A. § 1116.  See also VAOPGCPREC 27-97; VAOPGCPREC 
7-93.

Finally, when a veteran is not entitled to a regulatory 
presumption of service connection for a disability, the claim 
must nevertheless be reviewed to determine whether service 
connection can be established directly.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is proof of 
actual direct causation on the record showing that herbicide 
exposure in service caused a current disorder, then the claim 
may still be granted.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d).   In this case, however, in addition to the fact 
that there is no credible evidence that the veteran served 
in-country in Vietnam so as to support a presumption of 
herbicide agent exposure, there is also no lay or other 
evidence tending to show such exposure, and, significantly, 
no competent medical opinion of record that even purports to 
relate any of the veteran's three claimed disorders to such 
exposure.       

In sum, the disabilities claimed by the veteran were first 
shown many years after service, he has not established that 
he served on shore in Vietnam or that he was otherwise 
exposed to herbicides, and, there is no competent medical 
evidence of a causal nexus between the claimed disabilities 
and service.  The Board has considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against all three claims for service connection 
under any applicable theory of entitlement, the evidence is 
not in equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, to include as 
secondary to herbicide exposure, is denied.

Service connection for coronary artery disease, to include as 
secondary to herbicide exposure, is denied.

Service connection for the residuals of multiple 
cerebrovascular accidents, to include as secondary to 
herbicide exposure, is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



